DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 9-11, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilutti (US 2018/0043891) in view of Borhan (US 2019/0129440)
As to claim 11 Pilutti discloses a system comprising:
one or more sensors, wherein the one or more sensors includes a radar system, a lidar system, or a camera(Paragraph 22 “The vehicle 100 has range detection sensors 118 (such as ultrasonic sensors, RADAR, LiDAR, etc.) to detect the distance and speeds of other vehicles in front of the vehicle 100.”); and 
(Paragraph 22 “When activated, the adaptive cruise control 102 controls the speed of the vehicle 100 in accordance with cruise control settings specified by a driver. The cruise control settings include speed and gap distance.”), 
to suggest the personalized speed to the current user for a response, and to set a new cruise speed for the vehicle according to the response of the current user, wherein the vehicle is controlled to travel at the new cruise speed (Paragraph 45 “If the cruise control adjuster 104 determines to notify the driver, the cruise control adjuster 104 presents an audio and/or visual confirmation message to the driver (block 816). In some examples, the cruise control adjuster 104 displays the confirmation message on a display of the infotainment head unit 106 as illustrated in FIG. 4.”).
Pilutti does not explicitly disclose to compute an optimal speed for the vehicle in consideration of traffic flow based on the cruise speed, information from the one or more sensors, and additional information wherein the additional information includes information via vehicle-to-vehicle communication from another vehicle
Borhan teaches an optimal speed for the vehicle in consideration of traffic flow based on the cruise speed (Paragraph 19 “The driving factors can include, for example, static driving factors such as road or route grade, speed limits, stop sign locations, etc. The driving factors can also include dynamic driving factors, such traffic conditions ( flow and/or density), speed limits, wind conditions, weather conditions, traffic signal conditions, etc.”), information from the one or more sensors (Paragraph 34 “A proximity sensor system may provide information pertaining to other vehicles or objects within a sensor range to the corresponding vehicle.”) , and additional information, wherein the additional information includes information via vehicle-to-vehicle communication from another vehicle (Paragraph 18 “For example, a V2x communication system or V2V communication system 114 can communicate vehicle speed, vehicle acceleration, proximity or spacing distance d between vehicles 102a, 102b, and other vehicle specific information, between vehicle controllers 104a, 104b.”),
It would have been obvious to one of ordinary skill to modify Pilutti to include the teachings of a vehicle to vehicle communication system form another vehicle for the purpose of communicating speed and other information such as traffic and use it as a factor in determining a personalized speed for the user in order to provide optimal speed for the vehicle. 
Pilutti teaches of determining a personalized speed for the vehicle based on a cruise speed (Paragraph 22“When activated, the adaptive cruise control 102 controls the speed of the vehicle 100 in accordance with cruise control settings specified by a driver. The cruise control settings include speed and gap distance.”), and a model corresponding to the current user of the vehicle (Paragraph 32 “In the illustrated example, the vehicle 100 is connected to an external network 120 (e.g., the Internet) via the on-board communications platform 108. The vehicle 100 receives external information, such as the current weather, road conditions, and/or traffic density near the vehicle 100, via the external network 120. The cruise control adjuster 104 uses the information to determine whether to apply the user-generated rules”).  Borhan teaches of calculating an optimal speed (Paragraph 19 “The speed trajectory optimization is an optimal or desired speed for the respective vehicle 102a to accomplish the vehicle mission.”).  It would have been obvious to one of ordinary skill to modify Pilutti to include the teachings of using an optimal speed in the calculation of a personalized speed in order to provide optimal speed of the vehicle based on the current cruise speed, a model of the user and an optimal speed based on the criteria above.
As to claim 12 Pilutti discloses a system wherein the cruise speed is a cruise control speed setting by the current user who is a driver, a speed determined from a user profile corresponding with the current user, or from an automated decision making agent controlling a speed of an autonomous vehicle(Paragraph 27).
As to claim 18 Pilutti discloses a system wherein the response is a confirmation and the processor is configured to set the new cruise speed to be the personalized speed(Paragraph 27).
As to claim 19 Pilutti discloses a system wherein the response is an edit of the personalized speed, and the processor is configured to set the new cruise speed to be a result of the edit of the personalized speed(Paragraph 27).
As to claim 20 Pilutti discloses a system wherein the response is a non- responsive period for a specified duration, and the processor is configured to maintain the cruise speed for the vehicle(Paragraph 45).
As to claim 1 the claim is interpreted and rejected as in claim 11.
As to claim 2 the claim is interpreted and rejected as in claim 12.
As to claim 6 the claim is interpreted and rejected as in claim 10.
As to claim 9 the claim is interpreted and rejected as in claim 18 and 19.
.


Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pilutti (US 2018/0043891) in view of Borhan (US 2019/0129440) as applied to claim 11 above, and in further view of Fekete (US 2011/0208399) 
As to claim 13 Fekete teaches a system wherein the processor is configured to compute the optimal speed by determining an average speed of every other vehicle within a specified distance of the vehicle or determining a weighted average speed with weighting being higher or lower for closer other vehicles(Paragraph 27).
It would have been obvious to one of ordinary skill to modify Pilutti to include the teachings of determining an average speed of the vehicles for the purpose of determining an optimum speed recommendation for the driver of the vehicle to optimize traffic flow.
 As to claim 3 the claim is interpreted and rejected as in claim 13.

Claims 4, 8, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pilutti (US 2018/0043891) in view of Borhan (US 2019/0129440) as applied to claim 11 above, and in further view of Macneille (US 2017/0263117)
As to claim 14 Macneille teaches a system wherein the processor is configured to compute the optimal speed based on an acceleration or deceleration required to achieve a specified speed over a specified duration (Paragraph 44).

As to claim 17 Macneille teaches a system wherein the additional information from the other vehicles includes an indication that one or more vehicles ahead of the vehicle braked, or that the distance between the vehicles ahead has decreased to a certain threshold distance (Paragraph 44).
As to claim 4 the claim is interpreted and rejected as in claim 14.
As to claim 8 the claim is interpreted and rejected as in claim 17.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pilutti (US 2018/0043891) in view of Borhan (US 2019/0129440) as applied to claim 11 above, and in further view of Stankoulov (US 2018/0174485)
As to claim 15 Pilutti does not explicitly disclose a system wherein the processor is configured to determine the personalized speed by using a probabilistic model based on past responses by the current user or a machine learning algorithm that learns to predict the personalized speed that maximizes acceptance by the current user.
Pilutti does not teach that this is a probabilistic model.  Stankoulov teaches of a driver behaving engine that predicts behavior values of a driver such as speed (Paragraph 80)
It would have been obvious to one of ordinary skill to modify Pilutti to include the teachings of using a probabilistic model for the purpose of predicting the speed that the driver prefers.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668